Citation Nr: 0835365	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service connected 
diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to June 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDING OF FACT

The veteran's coronary artery disease was not incurred in 
service or within one year of separation of service, is not 
causally related to service or the service-connected 
diabetes, and was not aggravated by the service-connected 
diabetes.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

In April 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
of service connection for coronary heart disease.  Although 
the letter did not provide notice specific to the veteran's 
contention of secondary service connection, this information 
was provided in the October 2005 Rating Decision and the 
April 2007 Statement of the Case.  The veteran was not sent 
an independent letter providing notice of this information, 
but the record indicates that no prejudice resulted.  The 
veteran has had ample time to submit evidence and respond to 
the notice, and the veteran was able to effectively 
participate in the appeals process.  The Board notes that the 
veteran was also not provided with notice of the disability 
rating or effective date regulations; because service 
connection has been denied, however, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a VA examination.  
The Board notes that the veteran has alleged being diagnosed 
with diabetes in 1995, that private treatment records dating 
between 1998 and 2000 indicate that the veteran was referred 
to other doctors, and that these medical records are not 
associated with the claims file.  The Board initially notes 
that the value of these records is unclear as the medical 
evidence, including the aforementioned referring treatment 
records, consistently reports no finding or history of 
diabetes prior to 2005.  Additionally, the Board notes that 
the veteran has been asked to submit all relevant records or 
an Authorization and Consent to Release Information form, but 
he has failed to do so.  The veteran is responsible for 
providing pertinent evidence in his possession.  See Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is 
not a one-way street; if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Consequently, the Board finds the 
claim ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Service treatment records do not report any findings or 
treatment for a heart disorder, and an April 1965 examination 
record reports negative histories as to shortness of breath, 
pain or pressure in the chest, and abnormal blood pressure, 
normal clinical findings for the heart, and a negative chest 
X-ray.  A July 1966 treatment record does report the 
veteran's history of right lower anterior chest pain, but 
this pain was attributed to muscle strain; it was not 
attributed to a cardiac issue.  The subsequent service 
treatment records do not report any additional history of 
chest pain, and the March 1967 separation examination record 
reports normal clinical findings for the heart, a negative 
chest X-ray, and negative histories as to shortness of breath 
or abnormal blood pressure.  The record does report the 
veteran's history of pain or pressure in the chest, but the 
record clarifies that this history referred to the July 1966 
muscle strain, which the record notes had no complications or 
sequelae.  

Post-service records dating prior to 2000 report normal 
findings for the heart, and an April 1998 stress test 
indicated "good cardiovascular fitness and a negative stress 
test."  See generally Fisher treatment records.  An August 
2000 VA stress test also indicated clinically negative 
findings, but an August 2000 VA electrocardiogram (EKG) 
showed sinus tachycardia.  A myocardial perfusion nuclear 
study was then done in April 2001, and the results indicated 
that the veteran had an ejection fraction of 54 percent and 
sinus tachycardia.  The veteran was diagnosed with anterior 
and apical ischemia.  See April 2001 VA nuclear study report.  
The veteran underwent cardiac artery bypass surgery in May 
2001, and a post-operative May 2001 EKG was normal.  See May 
2001 VA medical records.  A June 2003 myocardial perfusion 
nuclear study indicated normal findings and the veteran's 
ejection fraction was 66 percent.  See June 2003 nuclear 
study report.  

The veteran was diagnosed with diabetes in January 2005.  See 
January 2005 VA treatment record ("new onset" diabetes).  A 
February 2005 VA chest X-ray indicate that the veteran had a 
minimal increase in the size of his cardiac silhouette 
compared to a prior X-ray in June 2003.  

An August 2005 VA examination record reports the veteran's 
history of being diagnosed with diabetes in approximately 
1996 and receiving a heart catheterization in 2001.  The 
record notes that an EKG showed sinus bradycardia, an 
ejection fraction of 68 percent, and normal left ventricular 
systolic function.  The examiner noted that the left and 
right atrium were mildly dilated, and there was a trace of 
mitral regurgitation.  There was also probable insignificant 
single torn mitral valve involving the posterior mitral valve 
leaflet with no evidence of mitral valve prolapse or 
significant mitral regurgitation.  The examiner stated that 
the "other less likely possibility would be vegetation."  
There was mild to moderate tricuspid regurgitation.  There 
was no pericardial effusion and no pleural effusion.  The 
veteran was diagnosed with status-post coronary artery bypass 
graft.  The examiner noted that he did not review the claims 
file and stated that it was "at least as likely as not that 
[the veteran's] diabetes contributed to his coronary artery 
disease based on [the] time that [the diabetes] had been 
diagnosed and treated before the development [of the heart 
disease]."  The examiner noted that the veteran's ejection 
fraction was 68 and his estimated METS was 4.  Subsequent VA 
treatment records report that the veteran's coronary artery 
disease was stable, though the veteran did report one episode 
of nonexertional chest pain in July 2006.  

Initially the Board finds that the service connection is not 
warranted on a direct basis as service treatment records do 
not report any findings suggestive of a heart disorder, the 
initial diagnosis postdates separation by more than 23 years, 
and the record contains no medical evidence linking the 
veteran's current coronary artery disease with service.  

Service connection is also not warranted on a secondary 
basis.  Although the veteran has alleged that he was 
diagnosed with diabetes prior to the onset of cardiac 
problems and has submitted a positive nexus opinion based on 
this history, the evidence of record does not corroborate 
this claim.  Private treatment records dating from 1998 to 
2000 report no findings of diabetes; the January 2005 VA 
treatment record which reports the first finding of diabetes 
notes that it was a "new onset;" and the February 2005 
Agent Orange registry examination record reports the 
veteran's history of diabetes since only January 2005.  The 
evidence of record strongly indicates that the veteran's 
heart disorder predated the diabetes, and the Board finds 
that the findings and histories reported in the medical 
records are more credible than the veteran's current history 
of an earlier onset of diabetes.  Thus, the Board finds that 
the VA examiner's positive nexus opinion lacks probative 
value since it is based solely on the veteran's contradicted 
history of having diabetes prior to the onset of heart 
disease.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

With the exception of the VA examiner's opinion, the evidence 
does not indicate that the veteran's diabetes has had a 
causal or an aggravating effect on his coronary artery 
disease.  In fact, VA treatment records dating subsequent to 
the diagnosis of diabetes report that the veteran's coronary 
artery disease is stable, and the records indicate that the 
veteran's ejection fraction has actually increased.  In light 
of the foregoing, the Board finds that service connection for 
coronary artery disease must be denied.  


ORDER

Service connection for coronary artery disease is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


